UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS



U N I T E D S T A T E S,                     )         Misc. Dkt. No. 2014-15
                   Appellant                 )
                                             )
             v.                              )
                                             )         NOTICE OF DOCKETING
Master Sergeant (E-7)                        )
JOHN W. SAUNDERS,                            )
USAF,                                        )
                    Appellee                 )         Panel No. 2



        Pursuant to Article 62, UCMJ, a Notice of Intent to Appeal by the United States,
in the above styled case was filed with this Court on the 16th day of December, 2014.

       The brief on behalf of the United States is due no later than twenty (20) days from
the date of this notice. A copy of the brief shall be served on the Appellee, who may file
a response within twenty (20) day after service.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court